DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to claims 6, 8-9 have been fully considered and are persuasive (See page 8 of arguments).  35 USC §103 rejections for these claims has been withdrawn. 
	Applicant’s arguments, filed 03/09/0222 with respect to the 112 (a) rejections  have been fully considered and are persuasive.  The rejections has been withdrawn. 
Applicant’s arguments, filed 03/09/2022, with respect to the 35 USC §103 of claims 1-5, 7, 10-20 have been considered but are moot in view of new grounds of rejection.  Note, the reference Jensen applied in this Office Action is different from that of previous rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-20 rejected under 35 U.S.C. 103 as being unpatentable over Jensen [US 20050043622 A1] in view of Pedrizzetti [US 20080269611 A1] .
As per claim 1, Jensen teaches a method for quantification of blood flow by an ultrasound system (Jensen Fig 1, Fig 8, abstract “the invention relates to an apparatus for flow estimation using synthetic aperture imaging.”), the method comprising:
generating, by the ultrasound system scanning a heart of a patient, B-mode images with synthetic aperture (Jensen Figs 1-2,  ¶0017, discloses synthetic aperture use with respect to Fig 1.  ¶0032 “ The middle row of images in FIG. 2 shows 50 dB B-mode images of the obtained point-spread-functions”), the B-mode images including patterns in the chambers of the heart for response from blood due to the synthetic aperture (Applicant spec. ¶0003 “B-mode images generated with a multi-transmit, coherent image formation produce swirling or other speckle patterns in the blood regions. ”  Hence swirling or speckle patterns is interpreted as patterns.  Jensen ¶0065 “ the velocity estimation using speckle tracking … is illustrated in FIG. 7”, implies speckle patterns included in the images):
determining a flow field of velocities of the blood from the pattern response for the blood of the B-mode images (Jensen ¶0063-¶0068, Fig. 7).
Jensen does not expressly teach the flow field comprises of two or three-dimensional velocities and displaying a flow image as a function of the velocities of the flow field.
Pedrizzetti in same field of endeavor of flow is characterized in medical diagnostic ultrasound imaging, teaches the flow field comprises of two or three-dimensional velocities (Pedrizzetti ¶0029 “The velocity vectors at different times for the points are also determined. Blood flow in a cardiovascular region is described by the value of a vector v(x,t) where x is a vector of spatial coordinates that describe all points in two or three-dimensional space and t is the time. ”) and
displaying a flow image as a function of the velocities of the flow field (Pedrizzetti Fig 1 item 40, ¶0038 “The image may show the flow values, such as setting the pixels as a function of velocity and/or vorticity. For example, a gray scale tissue or B-mode image may be overlaid with a color velocity or vorticity image”.  e.g. Fig 4).
Pedrizzetti teaches that 2D or 3D flow information can be derived and displayed from speckle tracking and velocity determination.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the method in Jensen by integrating flow information calculation and image generation as in Pedrizzetti.  This would be obvious because it would only require using calculated velocity estimates for steps 36-40 in Pedrizzetti. The motivation for the combination would be to so that a physician / doctor can visualize and hence analyse changes is flow patterns for determining changes in pathology or stress of the cardiac regions (Pedrizzetti ¶0003).
As per claim 2, Jensen in view of Pedrizzetti further teaches wherein generating the B-mode images with synthetic aperture comprises combining data from multiple transmit events for each location represented by each of the B-mode images (Jensen Fig 1, ¶0017) 
As per claim 3, Jensen in view of Pedrizzetti further teaches wherein displaying the flow image comprises displaying flow paths, vorticity, flow direction, or divergence derived from the flow field (Pedrizzetti ¶0038, ¶0042).
As per claim 4, Jensen in view of Pedrizzetti further teaches wherein displaying the flow image comprises displaying a vector field of the velocities of the flow field (Pedrizzetti ¶0029 “The arrows represent the computed velocity vectors or trajectories”).
As per claim 5, Jensen in view of Pedrizzetti further teaches wherein displaying the flow image comprises displaying a vortex or vortex size and shape derived from the flow field (Pedrizzetti ¶0010 “method is provided for characterizing flow in medical diagnostic ultrasound imaging.  Flow values for each of a plurality of cardiac locations are detected with ultrasound. Vortex information is calculated as a function of the flow values”).
As per claim 10, Jensen in view of Pedrizzetti does not expressly teach wherein determining comprises spatially filtering the each of the B-mode images with a linear or nonlinear filter.  However, Jensen ¶0056  discloses matched filters can be utilized in synthetic aperture imaging and it is a straightforward combination  (Jensen ¶ “The filters have different impulse responses depending on the varying spatial impulse response (which can be numerically found), thus compensating for the fixed focus in transmit. This approach can be extended to synthetic aperture imaging in a straightforward manner.”)   Hence there is suggestion to use matched filters and it would have been an obvious modification to use it for the images to improve accuracy of estimates (Jensen ¶0056, second problem addressed by matched filters).
As per claim 11,  Jensen in view of Pedrizzetti does not expressly teach wherein the filter comprises a Wronskian filter or a graph-based filter.  However, as per applicant specification ¶0047-0050, this is just an example of a filter that is used in an embodiment.  Applicant suggests using, linear, non-linear, anisotropic, Gaussian,  graph-based filtering or Wronskian.  There is no specific reason as to why this is used or if it provides any advantage over other filters mentioned or that exists. As per  MPEP2144.05  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In the instant case, Jensen mentions using filters and it would have been routine experimentation to use one of the existing filters to provide performance as desired for the image processing.   As discussed above the specification does not set forth evidence that the particular filter, the claimed Wronskian filter, is critical to the invention, or of particular practical significance / advantage.  
As per claim 12, Jensen in view of Pedrizzetti further teaches  wherein determining comprises determining the velocities at a resolution of the B-mode images (In view of applicant ¶0044, Jensen uses synthetic aperture from b-mode also.  Hence will have same resolution.  See also applicant arguments of 03/09/2022 page 6) wherein displaying comprises displaying with the flow image having the resolution of the B-mode images for flow information (Pedrizzetti ¶0038 “For example, a gray scale tissue or B-mode image may be overlaid with a color velocity or vorticity image”) 
As per claim 13, Jensen in view of Pedrizzetti further teaches displaying comprises displaying curl of the flow field mapped to color as the flow image, (Pedrizzetti ¶0030 “Other flow values may be determined…The vorticity is the curl of the velocity vector and is calculated from the velocity vectors”. ¶0038 “The image may show the flow values, such as setting the pixels as a function of velocity and/or vorticity. For example, a gray scale tissue or B-mode image may be overlaid with a color velocity or vorticity image”) the curl having the resolution (Jensen uses B-mode images generated using SA with provide this feature.  Hence same resolution).
As per claim 14, Jensen in view of Pedrizzetti further teaches wherein displaying comprises displaying divergence of the flow field mapped to color as the flow image (Pedrizzetti ¶0046 “The image is displayed in two dimensions. … In alternative embodiments, divergence is not removed from the velocity field”), the divergence having the resolution (B-mode images generated using SA with provide this feature.  Jensen discloses SA and hence processed data will have these features).
As per claim 15, Jensen in view of Pedrizzetti further teaches wherein displaying comprises displaying the flow image with sizes and shapes of vortices indicated in the flow image (Pedrizzetti Fig 1 steps 44-46, ¶0050, ¶0054).
As per claim 16, has limitations similar to claim 1 and is rejected for same reasons over Jensen in view of Pedrizzetti.  Jensen in view of Pedrizzetti further teaches generating images with multi-transmit, coherent image formation (In view of , spec. ¶0028,  examiner interprets coherent imaging to refer to use of synthetic transmit aperture.  See also claim 17 below.  Jensen Fig 1 is using multi transmit  and synthetic aperture).
As per claim 17, Jensen in view of Pedrizzetti further teaches wherein generating comprises generating with transmit aperture synthesis or harmonic imaging using multiple transmit events to generate each of the B-mode images (Jensen Fig 1).
As per claim 18, Jensen in view of Pedrizzetti further teaches wherein generating comprises generating the B-mode images including the patterns as swirling patterns for response from the blood and without contrast agents (In view of applicant specification, ¶0003, system in Jensen will inherently cause patterns since it also uses multi transmit with synthetic aperture).
	As per claim 19, Jensen in view of Pedrizzetti further teaches wherein determining the velocity vectors comprises determining the velocity vectors at a resolution of the B-mode images, and wherein displaying comprises displaying the flow image with flow information at the resolution of the B-mode images (Pedrizzetti Fig 2, arrow and B-mode inherently have a resolution.  B-mode images generated using SA / coherent imaging will provide this feature.  Jensen discloses SA and hence processed data will have these features).
As per claim 20, has limitations similar to claim 16 and is rejected for same reasons over Jensen in view of Pedrizzetti. 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Pedrizzetti as applied to claim 1 above, and further in view of Song [“Speckle Tracking in 3D Echocardiography with Motion Coherence”, 2007 IEEE Conference on Computer Vision and Pattern Recognition].
As per claims 7, Pedrizzetti in view of Jensen teaches claim 1 as discussed above.  Pedrizzetti in view of Jensen does not expressly teach wherein determining comprises iteratively optimizing as a function of first and second energy terms, the first energy term comprising pattern tracking the second energy term comprising smoothing term.
  Song, the field of speckle tracking, teaches expressly teach wherein determining comprises iteratively optimizing (Song page 3 RHS iterating till convergence) as a function of first and second energy terms (Song equation 4, page 2 second paragraph LHS “problem in Eq. 1 is equivalent to minimizing the energy function.  Section 3.4 optimization), the first energy term comprising pattern tracking and the second energy term comprising smoothing term (Song page 2 LHS “in conjunction with a dynamics model, can greatly improve the accuracy of 3D speckle tracking”  Equation 1, Equation 4, Equation 12 page 2 “The maximum a posteriori (MAP) problem boils down to modeling the likelihood p(B | A, V) and the prior p(V | A)”  Section 3.5 “Tracking with motion coherence provides a way of enforcing spatial smoothness for the speckle motion. Speckle motion is also subject to temporal constraint, characterized by the dynamics of the heart motion.”).
 Before the effective filing date of the claimed invention. It would have bene obvious to a person of ordinary skill in the art to modify method in Pedrizzetti in view of Jensen by integrating method of tracking speckles, using coherence as in Song.  Song mentions that advantage of this method of incorporation of spatial and temporal constraints that regularizes the speckle motion, provides accurate and robust speckle tracking (Song Page 1 RHS last paragraph to page 2 first paragraph).
	
Allowable Subject Matter
Claims 6, 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicants arguments with respect to these claims are persuasive (See arguments page 8).  Examiner does not find any references anticipating these claims or find it obvious to combine modify references of record.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793